Citation Nr: 1404174	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran had active service from February 2003 to February 2009. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a personal RO hearing in October 2012.  The transcript of the hearing is of record. 

The Board has reviewed the Veteran's paperless, electronic (Virtual VA), but finds that the majority of the records are duplicative of evidence already in the paper  claims file, with the exception of additional VA treatment records dated to February 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran has consistently reported that he began experiencing neck and back pain in service that has continued.  Service and post-service treatment records confirm these reports and document numerous complaints of neck and back pain.  In this regard, service treatment records showed assessments of cervicalgia and lumbago.  The Veteran was afforded a general VA examination in August 2009.  The Veteran again reported neck and back pain since 2006.  After examining the Veteran and reviewing the claims file, the examiner indicated that it was a normal spine examination and provided no further diagnoses or etiological opinions.  However, a contemporaneous x-ray of the cervical spine did document loss of lordosis; consider muscle spasm and/or artifact positioning.  Moreover, no rationale was provided with respect to the lack of diagnoses given the consistent reports of ongoing neck and back pain and the findings documented in the service treatment records.  Further, follow up VA treatment records continue to document such complaints and showed an assessment of myofascial pain syndrome.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of any current cervical spine and lumbar spine disabilities.

Moreover, a November 2010 VA treatment record indicated that the Veteran was currently seeking private physical therapy treatment.  As these records are pertinent to the current appeal, the RO should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any relevant private treatment records.
       
Finally, it appears that the Veteran also receives treatment at the VA.  As noted above, VA treatment records dated to February 2012 have been associated with the record.  However, importantly, the Veteran indicated at the RO hearing that he had recently undergone an MRI approximately in February 2012.  Nevertheless, a copy of the MRI report does not appear to be of record.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from February 2012, to specifically include any MRI reports, to the present should be made.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain any necessary authorization for any private treatment records.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the RO should request any and all medical records identified.  Any and all negative responses should be properly documented in the electronic claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  Obtain all VA records of evaluation and/or treatment of the Veteran, dated from February 2012 to the present, to specifically include any MRI reports.  

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cervical and lumbar spine disabilities.  The entire claims file, to include a complete copy of this REMAND, along with copies of relevant Virtual VA records, must be made available to the individual(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests should be performed and examination findings should be clearly reported.   
The examiner should clearly delineate all disorders of the cervical spine and lumbar spine.  If the examiner determines that the Veteran does not currently suffer from any cervical or lumbar spine disabilities, the examiner should provide a clear rationale for this conclusion in light the abnormal cervical spine x-ray and the Veteran's consistent reports of ongoing neck and low back pain.   

a)  For each currently diagnosed cervical spine disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher probability) that such is the result of the Veteran's military service.  

b)  For each currently diagnosed lumbar spine disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher probability) that such is the result of the Veteran's military service.  

In providing the foregoing opinions, the examiner should specifically address the Veteran's service treatment records, post service VA treatment records and competent lay assertions.  A detailed rationale for all opinions given should be provided.  

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


